DETAILED ACTION
	The current Office Action is in response to the papers submitted 12/17/2021.  Claims 1 – 19 and 21 – 22 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 – 19 and 21 – 22 renumbered as 1 - 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 11 - 17, filed 12/17/2021, with respect to claim rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136